Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claims 1-103 are cancelled.  Claims 105-121 are pending.

Priority
This application is a 371 of PCT/US19/16109 01/31/2019, and PCT/US19/16109 has PRO 62/624,269 01/31/2018.

Election/Restrictions
Applicant’s election without traverse of Group II (claims 118 and 119) drawn to a method of treating a subject having an inflammatory disease or condition or an autoimmune disease or condition, and the species TC 2429 (shown below) and multiple sclerosis, in the reply filed on 4/29/22 is acknowledged.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claims 105-117, 120, and 121 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  The requirement is deemed proper and is therefore made FINAL.  
Claims 118 and 199 are examined herein insofar as they read on the elected invention and species.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 118 and 119 are rejected under 35 U.S.C. 103 as being unpatentable over Bencherif et al. (US 2004/0220214 A1).
The instant claims are generally drawn to the treatment of an inflammatory or autoimmune disease or condition, such as multiple sclerosis (related to claim 119), comprising administering a6*nAChR activator, such as TC 2429 (shown below).
Bencherif et al. discloses the treatment of CNS diseases (see, for example, the abstract and the whole document) comprising the administration of compounds such as 1-aza-2-(3-pyridyl)bicyclo[2.2.2]octane (i.e. the instant election; see, for example, the abstract, the examples, and the claims).  Bencherif et al. further teaches that the CNS diseases that can be treated include multiple sclerosis (see, for example, [0081]).
It would have been obvious to one of ordinary skill in the art to treat multiple sclerosis with the instantly claimed compound because the prior art teaches all of the claimed elements.
One of ordinary skill would have been motivated to treat multiple sclerosis with the instantly claimed compound because Bencherif et al. discloses the instantly claimed compound in a very brief list of preferred CNS-active compounds, and contemplates that said list of CNS-active compounds should be useful for the treatment of a variety of patient populations including the instantly claimed patient with multiple sclerosis.  One of ordinary skill would have applied the prior art teachings, and would have treated multiple sclerosis with the instantly claimed compounds, and would have done so with a reasonable expectation of success.

Conclusion
Claims 1-103 are cancelled.  Claims 105-117, 120, and 121 are withdrawn.  Claims 118 and 199 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627